Case.net: 19JE-CC00148 - Docket Entries                                       Page 1 of 2
      Case: 4:19-cv-00902-NAB Doc. #: 8 Filed: 04/09/19 Page: 1 of 2 PageID #: 105




                                                                                      Search for Cases by: Select Search Method...       
Judicial Links   | eFiling   | Help      | Contact Us | Print                               GrantedPublicAccess Logoff CASEYFWONG1984
                         19JE-CC00148 - KYLE HARVEY V. GREAT CIRCLE (E-CASE)


                             This information is provided as a service and is not considered an official court record.
Click here to eFile on Case                 Sort Date Entries:                                         Display Options:
Click here to Respond to Selected Documents
                                                                                      Descending
                                                                                                                          All Entries    
                                                                                      Ascending


03/21/2019        Alias Summons Issued
                  Document ID: 19-SMOS-15, for CONNELLY, KELLY ANN.
                  Summons Returned Non-Est
                  Document ID - 19-SMCC-284; Served To - CONNELLY, KELLY ANN; Server - ; Served Date - 13-MAR-
                  19; Served Time - 16:22:00; Service Type - Special Process Server; Reason Description - Non-est

03/20/2019        Alias Summons Requested
                  Request for Alias Summons.
                     Filed By: Julia Magdalene Kerr
                     On Behalf Of: KYLE HARVEY
                  Notice of Service
                  Return of Service of Summons - Non Served - Defendant Connelly.
                    Filed By: Julia Magdalene Kerr
                  Cert Serv of Interrog Filed
                  Certificate of Service - Plaintiffs First Interrogatories and First Request for Production of Documents
                  Directed to Defendant Great Circle.
                     Filed By: Julia Magdalene Kerr

03/19/2019        Summons Personally Served
                  Document ID - 19-SMCC-283; Served To - GREAT CIRCLE-221 BOLIVAR ST, STE 101; Server - ;
                  Served Date - 11-MAR-19; Served Time - 10:28:00; Service Type - Special Process Server; Reason
                  Description - Served
                  Summ Req-Circuit Pers Serv
                  Proof of Service - Defendant Great Circle.
                     Filed By: Julia Magdalene Kerr
                     On Behalf Of: KYLE HARVEY

03/05/2019        Order - Special Process Server
                  SO ORDERED: BRENDA STACEY, CIRCUIT JUDGE DIV. FOUR

02/28/2019        Proposed Order Filed
                  FOR SPS.
                  Motion Special Process Server
                  Amended Motion for Appointment of Special Process Server; proposed Order.
                    Filed By: Julia Magdalene Kerr
                    On Behalf Of: KYLE HARVEY

02/27/2019        Order - Denied
                  MOTION DOES NOT ADVISE WHETHER ABC LEGAL COMPLIES WITH 54.14 FOR SERVICE IN
                  NEW YORK. DENIED: BRENDA STACEY, CIRCUIT JUDGE DIV. FOUR

02/26/2019        Summons Issued-Circuit
                  Document ID: 19-SMCC-284, for CONNELLY, KELLY ANN.




                                                           EXHIBIT B
https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                            4/8/2019
Case.net: 19JE-CC00148 - Docket Entries                                       Page 2 of 2
      Case: 4:19-cv-00902-NAB Doc. #: 8 Filed: 04/09/19 Page: 2 of 2 PageID #: 106


                  Summons Issued-Circuit
                  Document ID: 19-SMCC-283, for GREAT CIRCLE-221 BOLIVAR ST, STE 101.

02/25/2019        Proposed Order Filed
                  SENT TO DIV
                  Filing Info Sheet eFiling
                      Filed By: Julia Magdalene Kerr
                  Motion Special Process Server
                  Motion to Appoint Special Process Server; proposed Order.
                    Filed By: Julia Magdalene Kerr
                    On Behalf Of: KYLE HARVEY
                  Pet Filed in Circuit Ct
                  Petition for Wrongful Death.
                  Judge Assigned
Case.net Version 5.14.0.8                          Return to Top of Page                Released 03/12/2019




https://www.courts.mo.gov/casenet/cases/searchDockets.do                                         4/8/2019
